Citation Nr: 1622222	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE
Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from January 1980 to April 1980 and on active duty from February 2003 to May 2004.  The Veteran had additional service for many years with the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for cervical and lumbar spine disabilities as well as for sleep apnea.  

The case was remanded by the Board in December 2014 and September 2015 for further development of the evidence.  By rating decision dated in January 2016, the RO, in pertinent part, granted service connection for degenerative disc disease of the cervical and lumbar spine.  The Veteran has not disagreed with the ratings assigned for those disabilities and they are no longer on appeal.  In addition, service connection was granted for posttraumatic stress disorder (PTSD) with insomnia by rating decision in June 2015.  

The issue of service connection for OSA as aggravated by a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

The Board notes that following the award of service connection for PTSD the Veteran met the schedular requirements for consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In January 2016, the RO initiated development of this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  OSA was not evident during service and is not shown to have been caused by any in-service event.

2.  OSA is not caused by a service-connected disability.  


CONCLUSIONS OF LAW

1.  OSA was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  OSA was not caused by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2015.  The Board finds that the opinions obtained are adequate as to the matters adjudicated herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

OSA

The Veteran contends that service connection should be established for OSA as he believes that this disorder had its onset while he served in the Persian Gulf.  It is pointed out that the Veteran did complaint of having sleep disturbances on examination in 2005 shortly after his return from deployment.  It has also been contended that the Veteran's OSA is caused by his service-connected PTSD.  In this regard, it is noted that service connection has been established for PTSD.  

After review of the record, the Board can find no basis for the establishment of service connection for OSA.  In this regard it is noted that the Veteran's STRs show on complaint or manifestation of OSA, although on examination in October 2005, while the Veteran was still a member of the National Guard, the Veteran did state that he had, or had had, a history of sleep disturbance.  VA outpatient treatment records include complaints leading to the Veteran undergoing a sleep study beginning in May 2005.  The sleep study was performed in September 2005 and was interpreted as showing mild OSA for which the Veteran did not require a CPAP machine.  The testing also showed a low respiratory distress index and insomnia (separately service connected as a manifestation of the Veteran's PTSD.)  The records show that the Veteran's spouse related that the Veteran had had increased snoring since his service in the Persian Gulf.  

An examination was conducted by VA in May 2015.  At that time the diagnosis was OSA.  The examiner was requested to render an opinion regarding whether the Veteran's OSA had its onset in service or was caused or permanently aggravated by active military service.  After examination and review of the record, the examiner opined that it was less likely than not that the OSA was incurred in or caused by service.  The rationale was that the Veteran was diagnosed with mild OSA in November 2005 and there was no evidence of chronic fatigue in his STRs or within one year of service.  The Veteran's statements that the symptoms began during service were considered, but the examiner noted that there was no medical documentation to support this.  While it was quite likely that the Veteran's condition began before the actual diagnosis of OSA as the symptoms led to the testing for the disorder, it could not be resolved without resorting to speculation when the actual condition began.  

An examination was conducted by VA in December 2015.  At that time, a repeat sleep study was performed.  The study showed problems with sleep initiation and maintenance of sleep secondary to insomnia.  The actual time asleep was limited by the insomnia, but there were no respiratory-related issues during the study in that there was no apnea.  The examiner commented that this did not rule out mild OSA, given the limited time the Veteran spent asleep, but there had certainly been no progression of the apnea since the earlier study in 2005.  After noting that the Veteran had two sleep disorders, OSA and insomnia, the examiner opined that the mild OSA was less likely than not caused or aggravated by the Veteran's service-connected PTSD.  This opinion was based on review of current medical literature showing no evidence that PTSD was a risk factor for the development of OSA.  The examiner further noted that service connection for insomnia had already been established as being related to PTSD.  

In this case, while the record shows that the Veteran manifested symptoms that later led to a diagnosis of OSA approximately one year after his separation from service.  As noted, for service connection, manifestations of the chronic disability would have to be noted while he was on active duty or there must be a medical nexus opinion upon which service connection may be based.  In this case, the only medical opinions in the record are to the effect that the OSA was not manifested or related to service or caused by a service-connected disability.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given the negative medical opinions in the record, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for OSA on a direct or secondary causation basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for OSA on a direct or secondary causation basis is denied.  


REMAND

As noted, the issue was remanded by the Board in September 2015 so that an opinion could be obtained regarding whether the Veteran's OSA could be service connected as secondary to his service-connected PTSD.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, while the VA examiner in December 2015 provided a rationale regarding whether OSA was directly related to PTSD, there was no opinion with rationale provided regarding whether the OSA was aggravated by the service-connected PTSD.  Thus, the examination is inadequate for rating purposes and must be returned.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  As such, the Board finds that an addendum to the December 2015 VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be returned to the examiner who conducted the December 2015 VA examination for a supplemental medical opinion The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's OSA is aggravated by his service-connected PTSD.  If the examiner who rendered the December 2015 opinion is not available, the Veteran's case should be referred to another VA examiner who should be requested to provide the requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue of service connection for OSA on a secondary aggravation basis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


